The note was an executory promise made upon no sufficient legal consideration, and no action can be maintained upon it. It is invalid as a gift causa mortis. The donor's own promissory note, payable to the donee, cannot be the subject of a donatio causa mortis. Copp v. Sawyer,6 N.H. 386; Flint v. Pattee, 33 N.H. 520; Parish v. Stone, 14 Pick. 198. It cannot operate as a bequest because it was not executed in conformity with the requirements of the statute of wills. Bartlett v. Remington,59 N.H. 364; Towle v. Wood, 60 N.H. 434; Morey v. Sohier, 63 N.H. 507, 513.
Judgment for the defendants.
CARPENTER, J., did not sit: the others concurred.